Citation Nr: 0429987	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to revocation of the forfeiture of 
all rights, claims, and benefits pursuant to 38 U.S.C.A. § 
6103(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is the remarried widow of a deceased veteran, 
who was in beleaguered status from December 8, 1941, to April 
9, 1942, and was then a prisoner of war of the Japanese 
Imperial forces in the Philippines until his death in May 
1942.

This matter originally came to the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

In a March 1999 decision, the Board determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to revocation of the forfeiture of VA benefits 
declared against the appellant in 1958.  In June 1999, the 
Vice Chairman of the Board denied the appellant's motion for 
reconsideration.

The appellant appealed the Board's March 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2000 single-judge order, the Court affirmed the 
Board's March 1999 decision, finding that new and material 
evidence had not been received to warrant revocation of the 
forfeiture of the appellant's VA benefits.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  In a March 2001 order, the Court revoked its 
October 2000 order, finding that it could not decide the 
applicability of the VCAA to a particular case in the first 
instance.  See e.g. Holliday v. Principi, 14 Vet. App. 280 
(2001).  The Court remanded the matter to the Board for 
readjudication.

In a June 2002 decision, the Board again determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to revocation of the forfeiture of VA benefits 
previously declared against the appellant.

The appellant again appealed the Board's decision to the 
Court.  While the case was pending before the Court, in 
December 2002, a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Motion for 
Remand and to Stay Proceedings.  In an April 2003 order, the 
Court granted the motion, vacated the Board's June 2002 
decision, and remanded the matter for action consistent with 
the December 2002 motion.

In November 2003, the Board remanded the matter to the RO for 
due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In October 2004, the appellant's representative filed a 
motion to advance this case on the docket, based on the 
appellant's advanced age.  The Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).



FINDINGS OF FACT

1.  Effective in December 1950, the appellant was awarded VA 
death benefits based on evidence she submitted showing that 
since the veteran's death in 1942, she had neither remarried 
nor lived openly with another man as his spouse.

2.  It was subsequently established, and the appellant does 
not dispute, that she lived openly with another man as his 
wife from 1943 until his death in 1947, and that she then 
married another man in September 1947 and lived with him 
until his death in 1952.

3.  In August 1958, the appellant was notified that she had 
forfeited all rights, claims and benefits under the laws 
administered by VA because she had filed false and misleading 
evidence in order to obtain VA death benefits to which she 
was not legally entitled; she did not appeal that 
determination.

4.  In March 1971, the forfeiture declared against the 
appellant was reviewed by VA and continued.

5.  Claims by the appellant to reinstate her VA death 
benefits as the surviving spouse of the veteran were finally 
denied by VA in October 1971, January 1973, and September 
1979.

6.  Evidence received since the final September 1979 decision 
is cumulative of evidence previously considered by VA.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to revocation of the appellant's 
forfeiture of all rights, claims, and benefits pursuant to 38 
U.S.C.A. § 6103(a).  38 U.S.C.A. §§ 5107, 5108, 6103 (West 
2002); 38 C.F.R. §§ 3.156 (effective for claims filed prior 
to August 29, 2001) and 3.900 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In a March 2004 
letter, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also generally advised the appellant to submit or 
identify evidence she felt would support her claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Given the longstanding nature of this appeal, the appellant 
obviously did not receive a VCAA notice prior to the initial 
decision denying her claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the appellant.  The VCAA notice was provided 
by the RO prior to the most recent transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The appellant is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  She has repeatedly indicated that she 
has no additional evidence to submit.  See e.g. April 2002 
letter from appellant.  Indeed, in May and August 2004 
letters, the appellant responded to the March 2004 VCAA 
notice, submitting essentially the same contentions 
previously submitted.  She identified no additional evidence 
in support of her claim.  Therefore, the Board finds that, 
not withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the appellant.  

With respect to the duty to assist, the Board notes that the 
VCAA left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108, 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West 2002).

Despite the foregoing, the Board finds that VA has 
nonetheless assisted the appellant in obtaining evidence 
needed to substantiate her claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  The RO previously 
verified the veteran's service and obtained all necessary 
information from the service department.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
After a review of the record in this case, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the appellant, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
claim adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  
Moreover, given the nature of this claim, a VA medical 
examination is not necessary.  38 C.F.R. § 3.159(c)(4) 
(2004).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled all potentially applicable VCAA duties to 
assist and notify the claimant.  No further action is 
necessary.  

Analysis

The record shows that the appellant was awarded VA death 
benefits as the unremarried widow of the veteran, effective 
in December 1950.  In order to obtain these benefits, the 
appellant submitted evidence which asserted that, since the 
veteran's death in 1942, she had neither remarried nor lived 
openly with another man as his spouse.  This evidence was 
essential in order to establish her status as a proper 
claimant for VA death benefits under the laws in effect at 
that time.

It was subsequently established, and the appellant still does 
not dispute, contrary to her assertions and the evidence she 
submitted in support of her original claim for VA death 
benefits, that she openly lived with another man (M.G.) as 
his spouse from 1943 until his death in 1947, bearing him two 
children.  She then married another man (C.V.) in September 
1947 and lived with him until his death in 1952.  Indeed, she 
was married to C.V. when she submitted her initial 
application for VA death benefits.

After the death of her second husband, C.V., in 1952, the 
appellant admitted that she had openly lived with still 
another man, R.O., by whom she bore two more children.  She 
has always contended, however, that she was never considered 
by the public to be his spouse since the whole village knew 
he was married to someone else.  There is also reference to 
yet another husband, who died apparently in July 1971.  (See 
appellant's December 6, 1972 letter to the RO with attached 
Certificate of Death.)

In August 1958, the VA Board on Waivers and Forfeitures 
determined that the appellant had forfeited all rights, 
claims, and benefits under the laws administered by VA as she 
had filed false and fraudulent evidence in connection with 
her original claim for VA death benefits.  This decision was 
fully in accord with the evidence then of record and with the 
controlling law and regulations in effect at that time, 
particularly 38 U.S.C. § 1103(a) (currently § 6103(a)).  The 
appellant does not now assert that this determination was in 
any way erroneous.

The appellant was informed of the forfeiture decision, and of 
her appellate rights, in an August 1958 letter, but she did 
not initiate a timely appeal from that determination; thus, 
it is final.  See 38 U.S.C.A § 3305 (currently 38 U.S.C.A. 
§ 7105(c)); VA Regulation 1008 (Jan. 1-Dec. 31, 1958).  Any 
forfeiture in effect prior to January 1, 1959 will continue 
to be a bar to the award of VA benefits on and after January 
1, 1959.  38 C.F.R. § 3.900(b)(1) (2004).

In approximately 1970, the RO received and incorporated into 
the claims file a copy of a January 1969 decision by a 
Philippine court which acquitted the appellant of criminal 
charges in connection with her fraudulent claim for VA death 
benefits.

The August 1958 forfeiture determination was reviewed and 
confirmed in March 1971 by the RO in Washington, DC, and the 
appellant was informed officially by letter at that time that 
she had no entitlement to VA death benefits.

Subsequent attempts by the appellant to reopen her claim for 
VA death benefits were denied by the RO in October 1971, 
January 1973, and September 1979.  While letters addressed to 
the appellant on each of those occasions did not specifically 
recite the evidence reviewed by the RO in connection with 
each such attempt to reopen her claim, such specificity was 
not required at the time and RO silence on this point cannot 
be taken as showing a failure to consider all relevant 
evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).

Once there has been a final denial of a claim, whether by the 
Board or by an RO, new and material evidence must be received 
to reopen the claim and review the former disposition of that 
claim.  38 U.S.C.A. § 5108 (West 2002).

As it applies to his claim, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  

Here, it is noted that although regulations implementing the 
VCAA contain an amendment of the definition of new and 
material evidence and rules prescribing certain VA duties in 
the context of an attempt to reopen a finally decided claim, 
these changes specifically apply only to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2004).  As the appellant's claim to reopen 
was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, the Board finds that such provisions 
are inapplicable here.

Since the final September 1979 decision, the appellant has 
submitted a VA Form 21-534, dated in June 1997, which 
includes a statement by her that her "paramour" died 
sometime in April 1965.  Such evidence is cumulative because 
the appellant had previously informed VA of the circumstances 
of her relationship with this individual, and the fact of his 
death in the 1960's is of no significance concerning the 
previous forfeiture determination made by VA.  

Subsequently, the appellant submitted a copy of her 
paramour's death certificate, together with a copy of his 
Certificate of Marriage to another woman.  This evidence is 
likewise cumulative of facts previously known to, and 
considered by VA, in rejecting the appellant's prior attempts 
to reopen her claim.  The appellant indicated in the 
accompanying transmittal letter, dated in June 1998, that she 
believed that the death of this man entitled her to a 
restoration of her VA death benefits, which was, in fact, 
legally inaccurate.  She repeated this legally erroneous 
argument in her August 1998 substantive appeal, as well as in 
numerous subsequent statements.

In summary, the appellant has submitted no new evidence which 
would remotely suggest that her initial claim for VA death 
benefits was not accompanied by fraudulent and misleading 
evidence which had been deliberately submitted by her or 
agents, acting on her behalf, in order to obtain VA benefits 
to which she was not, at that time, legally entitled; or that 
the forfeiture declared against her in 1958 should be 
revoked.  As previously mentioned, she has not specified any 
alleged error in the 1958 forfeiture determination.

Rather, the evidence received since the last final 
disallowance of the claim in September 1979 merely tends to 
establish that a man with whom the appellant previously 
admitted being intimate (beginning in about 1952) had died in 
the 1960's, and that he had been married to another woman.  
Neither of these facts are new, and they have been considered 
previously in evaluating the appellant's various earlier 
attempts to reopen her claim for VA death benefits.  The 
fact, however, remains the she forfeited all rights to those 
benefits by reason of the false and fraudulent evidence she 
filed, or caused to be filed, in connection with her initial 
claim.  The evidence submitted by her since September 1979 
does not establish that the forfeiture declared against her 
in 1958 was erroneous or should otherwise be revoked.  
Without such evidence, her claim cannot be reopened and 
reconsidered on the merits.


ORDER

The appeal is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



